ADKINS, J.,
concurring and dissenting.
Petitioner Konnyack Thomas was invited to a police station by a phone call from a police officer, regarding one of his children. The officer did not name which child. Once at the station, Petitioner was led through a locked door, which could only be opened with a passkey.1 He was then taken through a second door and into a small room, where the door was closed behind him. The officers in that room physically placed themselves between Petitioner and the exit door and told Petitioner twice at the very beginning of an hour-long session *292that the door to that interview room was unlocked. These officers never told Petitioner that he could leave.
I agree with the Majority that these circumstances — by themselves — do not mandate custody. Yet, I would find that this lack of custody does not remain constant throughout the encounter. Within minutes of his arrival, Petitioner was being asked serious questions about sexual encounters with his daughter:
Detective Thorpe: Okay. What exactly started in Georgia?
Mr. Thomas: Just touching.
Detective Thorpe: Touching? Mutual or just you touching her?
Mr. Thomas: Just touching.
Detective Thorpe: Touching? What is touching to you? Because touching can be her masturbating you, touching can be you fingering her.
Mr. Thomas: Just touching.
Detective Thorpe: Was it both?
Mr. Thomas: No.
Detective Thorpe: Okay.
Sergeant Birch2: Were you touching her?
Mr. Thomas: Yes.
Sergeant Birch: All right, where were you touching her?
Mr. Thomas: Private areas.
Sergeant Birch: Were you touching her breasts?
Mr. Thomas: Yes.
Sergeant Birch: Were you touching her vagina?
Mr. Thomas: Yes.
Sergeant Birch: Touching her butt?
Mr. Thomas: No.
*293Sergeant Birch: Okay. When you touched the vagina and the breasts, was it above the clothing?
Mr. Thomas: Yes.
Sergeant Birch: And there were times that it was under the clothing as well, correct?
Mr. Thomas: Yes.
Sergeant Birch: When you touched under the clothing and touched her vagina, other than rubbing, did you make penetration with your fingers?
Mr. Thomas: No.
Sergeant Birch: Just rubbing it with your hands on top of it?
Mr. Thomas: Yes.
Sergeant Birch: How old was she when it first started? Approximately how old was she? Was she developing yet?
Mr. Thomas: A little.
Sergeant Birch: All right. Did she have any pubic hair? I’m trying to get an age.
Mr. Thomas: I don’t know.
Sergeant Birch: You don’t remember? So it started with the touching?
Mr. Thomas: Yes.
Sergeant Birch: I know it’s difficult for you to talk about it....
Mr. Thomas: I mean, I know where this is going.
The questions eventually elicit damning confessions to multiple crimes. As the interaction ended, the officers had Petitioner write and sign a confession. Then, he was arrested.
To me, the moment Petitioner admitted that he touched his daughter inappropriately, the officers no longer had any reason to question the basic truth of the story provided them by the daughter. Thus, the officers had stopped investigating a possible crime and started gathering evidence. Therefore, the moment Petitioner admitted the touching was in his daugh*294ter’s “[pjrivate areas,” he was in custody and required the safeguards of Miranda.
Whether a suspect is in custody is a question of fact, properly decided by the trial court and only disturbed if clearly erroneous. McAvoy v. State, 314 Md. 509, 515, 551 A.2d 875, 877-78 (1989) (“Armed with the facts properly found by the trial judge, we must, however, make an independent constitutional appraisal of the record to determine the correctness of the trial judge’s decision concerning custody.”) (citation omitted). The trial judge here had no difficulty finding that Petitioner was in custody: “This was a custodial interrogation. [N]o reasonable person would have thought they could get up and walk out of that room after they confessed to committing a violent crime.”
Also important is the trial judge’s determination that the officers were not investigating a crime. Rather, they were gathering evidence to be used against Petitioner. While it appears that the trial judge considered the situation custodial from the moment Petitioner walked into the station, his primary rationale was that Petitioner never felt free to leave: “I don’t know of any cases ... where a person just gets up and just walks out of a police station or feels that he can. What reasonable person would think that?”
Nothing in the record indicates error in his finding. The Majority finds fault with the trial court for not “following] the roadmap provided by Whitfield [v. State, 287 Md. 124, 411 A.2d 415 (1980), overruled in part by N.Y. v. Quarles, 467 U.S. 649, 104 S.Ct. 2626, 81 L.Ed.2d 550 (1984) ] and Owens [v. State, 399 Md. 388, 924 A.2d 1072 (2007) ].” Op. at 261, 55 A.3d at 689. I submit that the trial court did follow the direction established in these cases. When ruling, the trial court explained where and when the interview occurred, how many officers were present, how Petitioner was summoned, how he physically arrived, that Petitioner was being questioned as a suspect, and that he was arrested at the conclusion of the interrogation. These are a majority of the factors listed *295in both Whitfield and Owens. See Whitfield, 287 Md. at 141, 411 A.2d at 425; Owens, 399 Md. at 429, 924 A.2d at 1095-97.
The Supreme Court, post-Miranda, has worked to clarify the concept and definition of custody. See, e.g., Stansbury v. California, 511 U.S. 318, 114 S.Ct. 1526, 128 L.Ed.2d 293 (1994); Yarborough v. Alvarado, 541 U.S. 652, 124 S.Ct. 2140, 158 L.Ed.2d 938 (2004); Maryland v. Shatzer, 559 U.S. 98, 130 S.Ct. 1213, 175 L.Ed.2d 1045 (2010). Accordingly, we have done the same. See, e.g., Whitfield, 287 Md. at 124, 411 A.2d at 415; Wiener v. State, 290 Md. 425, 430 A.2d 588 (1981); McAvoy, 314 Md. at 509, 551 A.2d at 875; Reynolds v. State, 327 Md. 494, 610 A.2d 782 (1992); Owens, 399 Md. 388, 924 A.2d 1072. The custody analysis requires examination of the circumstances surrounding the interrogation. The ultimate determination of custody depends on whether a reasonable person would feel at liberty to end the interrogation and leave. E.g., Yarborough, 541 U.S. at 662, 124 S.Ct. at 2148.
I agree with the trial court and Chief Judge Bell that there was custody, although I disagree that the encounter necessarily began as custodial. I would find that — after Petitioner admitted to inappropriate touching — he could not have felt that he was at liberty to end the interrogation. He was aware that the officers knew the intimate details of his crimes, which were confirmed by his own admissions. He was never told he could leave. His only route of egress was partially blocked by two law enforcement officers. An exterior door was locked with a passkey.
I am not alone in thinking that a police interview that does not start as custodial can end as such. Courts of other jurisdictions have arrived at the same conclusion. For example, the Colorado supreme court has held that a suspect’s initially voluntary appearance may become custodial once the suspect no longer feels free to leave. People v. Algien, 180 Colo. 1, 501 P.2d 468 (1972). The defendant in Algien was suspected of arson at a construction project where he worked. Id. at 3, 501 P.2d 468. At the insistence of his employer, he agreed to go to the police station to take a polygraph test, *296which he failed three times. Id. at 5, 501 P.2d 468. When a police officer confronted Algien with the test results and questioned him about the incident, Algien broke down and confessed to setting the fire. The trial court found that “the arson investigation ... reached the accusatory stage when Officer Johnson concluded from the polygraph examination that defendant was not telling the truth, at which time the suspicion of guilt focused on him.” It was at that moment that Algien’s appearance became custodial, and Miranda warnings were in order. Id. The Supreme Court of Colorado agreed, holding that “[ujnder such compelling circumstances, a reasonable person would with logic conclude that he could not leave the premises of his own free will but would be detained for formal arrest.” Id. at 7, 501 P.2d 468.
The Indiana Court of Appeals has also observed that a change in the expected subject matter of the interview may trigger a change of voluntary appearance to custody as it “would most probably lead a reasonable person to feel much less likely to be permitted to simply walk out of the police station.” Bean v. State, 973 N.E.2d 35, 43 (Ind.App.2012). Like Petitioner, defendant Bean believed he was summoned to the police station for one reason, but was questioned about sexual crimes involving his daughter and niece, and was not allowed to return home following confession. Id. at 37-39. Although unlike Petitioner, Bean rode to the station with officers and was given notice of his Miranda rights, id. at 38, other factors were important in the court’s custody analysis as well. For instance, the court emphasized the “bait and switch” approach, where the police invited Bean to come to the station to talk about one suspected crime but questioned him instead about a much more serious one. Id. at 43. Additionally, like in this case, the questioning was lengthy and ended with an arrest. Id. at 43-44. The fact that Bean came to the police station voluntarily and was told more than once that he was free to leave was not determinative.
Another example of a case where a noncustodial event transformed into a custodial interrogation is State v. Muntean, 189 Vt. 50, 12 A.3d 518 (2010). Muntean was suspected of *297sexually abusing his daughters when they were children and of more recently sexually abusing his grandsons. Id. at 520. Exactly as in Petitioner’s case, the investigating detective called Muntean and told him he would like to speak with him, but did not tell him the subject matter. Id. Muntean drove himself to the station, entered through the lobby, and was escorted into a secured part of the police station, where he was interrogated by a plainclothes officer in a small, windowless room, behind a closed door. Id. As here, Muntean was asked if he knew why he was at the station, and answered that he did.3 Id. During a one-hour interview, he continued to deny inappropriate contact with his grandsons but admitted that there had been intimate “touching” of his daughters. Id. The Supreme Court of Vermont found that “a reasonable person would not feel at liberty to terminate a police interview after being confronted with” evidence of his own guilt. Id. at 528 (emphasis added). The court also considered important the isolating nature of the interview, “where defendant was in a secure part of the building and therefore would not have been permitted to walk outside the room freely without police accompaniment.” Id. at 526. Additionally, the detective never told Muntean that he was free to end the interview at any time. Id. The court observed: “the fact that one goes to the police station voluntarily does not necessarily mean that he or she can also leave voluntarily, for at some point the words and conduct of the interrogating officers may transform that which once was a noncustodial, ‘voluntary’ event into a custodial interrogation.” Id. (internal quotation marks and citation omitted). Because Muntean’s freedom of movement was “curtailed to the degree of formal arrest for effectively the entire interview, and a reasonable person in [that] situation would not have felt free to discontinue the questioning, the detective was obligated” to provide Miranda warnings. Id. at 529 (citation omitted). Therefore, the suppression of the statements by the lower court was affirmed.
*298The same should occur here, but only as to the statements Petitioner made after first admitting he had “touched” his daughter inappropriately. The accusations being leveled against Petitioner by his young daughter were of a grave nature. Young children, by their very substance, are wildly imaginative and can be ignorant of the consequences of their actions. It was the police officers’s responsibility to determine if there was truth to the daughter’s story. Once Petitioner began corroborating the details given to police by his daughter — that he had touched his daughter criminally, starting in Georgia — then he was in custody, and Miranda warnings were necessary.
Although the overarching test of custody is the totality of the circumstances, the following factors can be used to aid in determining whether or not a suspect is in Miranda custody in Maryland:
(1) the location and duration of the session, (2) how many police were present, (3) what was said and done, (4) whether the defendant was placed under actual physical restraint or whether there were “things equivalent” to actual restraint, such as drawn weapons or a guard at the door, (5) the manner in which the defendant arrived at the interview, and (6) whether he was detained or arrested or, instead, permitted to leave after the interview.
Clark v. State, 140 Md.App. 540, 569, 781 A.2d 913, 930 (2001) (citing Whitfield, 287 Md. at 141, 411 A.2d at 425). “All of these factors are relevant to ascertaining the determinative factor, i.e., whether the defendant, as a reasonable person, would have felt free to break off the questioning.” Id.
In Petitioner’s case, these factors would indicate custody. The officers took Petitioner through a locked door at a police station and into an examination room. They suggested to Petitioner that they believed he was guilty of the crimes and that his daughter had provided them with details.4 A reason*299able person in Petitioner’s position would perceive that his freedom to leave the station was curtailed. When we add Petitioner’s admission to the officers that he touched his daughter inappropriately, we could not expect Petitioner to believe he could just walk out of the door, even with the minimal physical restraint present. The confrontation by the officers with the details of his crime, the questioning that lasted for an hour, and the overall sense of defeat pervading the entire interaction support the trial court’s conclusion that Petitioner was not going to be leaving the police station under his own volition.
To be sure, not all interviews conducted at police stations are automatically custodial and require Miranda warnings. Oregon v. Mathiason, 429 U.S. 492, 495, 97 S.Ct. 711, 714, 50 L.Ed.2d 714 (1977). But when a suspect, who is never told he is free to leave, begins detailing his involvement in a series of heinous crimes at the prompting of officers, is encouraged to write and sign a confession, and is then arrested on the spot, he is in custody and requires Miranda protections.
Accordingly, I would reverse the Court of Special Appeals and remand the case to the Circuit Court for Montgomery County for further proceedings, at which Petitioner’s statements following the words “private areas” would be suppressed.

. The record does not show whether this door was locked from the inside as well.


. Throughout the transcription of the interrogation, Sergeant Birch is either referred to as “Detective Burch,” "Detective Birch,” or his proper title and name, “Sergeant Birch.” In the interest of clarity, the correct name is used here.


. Unlike here, defendant mentioned the need to have a lawyer before answering questions and asked about his Miranda rights. State v. Muntean, 189 Vt. 50, 12 A.3d 518, 521 (2010).


. Once Petitioner told the officers that he knew he was there to discuss his daughter, Detective Thorpe said “I did speak with [her]. And she *299told me about some things that have been going on for quite some time between you and her. You want me to tell you what she told me?” (Tr. 5, 1-4)